On the 25th day of October, 1985, in response to a show cause order, David H. Heilman appeared before this court and advised the court that he was voluntarily surrendering his certificate to practice law. On November 7, 1985, the court indefinitely suspended him from the practice of law in Kansas, pending the outcome of the appeal of his convictions in the United States District Court for the District of Kansas of three counts of filing false income tax returns.
On the 6th day of January, 1989, Mr. Heilman filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the disciplinary administrator for consideration by the Kansas Board for Discipline of Attorneys pursuant to Supreme Court Rule 219 (1989 Kan. Ct. R. Annot. 139). On April 3, 1990, a hearing was held before a panel of the disciplinary board in the Kansas Judicial Center, Topeka, Kansas.
On July 10, 1990, the panel filed its report setting out the circumstances leading to Mr. Heilman’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel unanimously recommended that Mr. Heilman be reinstated to the practice of law in Kansas. The panel further recommended that Mr. Heilman’s reinstatement be conditioned upon his taking and passing the Multistate Professional Responsibility Examination and the Kansas Bar Examination. Since the panel report recommends reinstatement, no response is required by petitioner, and, pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by this court.
It is the opinion of a majority of the members of the court, after carefully considering the record, that the findings and recommendations of the panel should be accepted.
It is Therefore Ordered that David H. Heilman be reinstated to the practice of law in the State of Kansas upon his successful completion of the Multistate Professional Responsibility *267Examination and the Kansas Bar Examination. Upon the report to the Clerk of the Appellate Courts that petitioner has successfully taken and passed the Multistate Professional Responsibility Examination and the Kansas Bar Examination, and consideration thereof by the court, an order will be entered reinstating the petitioner to the practice of law in Kansas.
Effective this 6th day of August, 1990.
It is Further Ordered that this order shall be published in the official Kansas Reports.